IN THE COURT OF CRIMINAL APPEALS

OF TEXAS



NO. WR-57,874-18


TIMMIE GENE CROW, Relator

v.

GRAYSON COUNTY DISTRICT CLERK, Respondent




ON APPLICATION FOR A WRIT OF MANDAMUS
CAUSE NOS. 29884 and 47458 IN THE 336th JUDICIAL DISTRICT COURT
FROM GRAYSON COUNTY 


 Per curiam.

O R D E R



	Relator has filed a motion for leave to file a writ of mandamus pursuant to the original
jurisdiction of this Court.  In it, he contends that he filed applications for a writ of habeas corpus in
the 336th Judicial District Court of Grayson County, that more than 35 days have elapsed, and that
the applications have not yet been forwarded to this Court.  
	 In these circumstances, additional facts are needed.  The respondent, the District Clerk of 
Grayson County, is ordered to file a response, which may be made by: submitting the record on such
habeas corpus applications; submitting a copy of a timely filed order which designates issues to be
investigated, see McCree v. Hampton, 824 S.W.2d 578 (Tex. Crim. App. 1992); or stating that
Relator has not filed applications for habeas corpus in Grayson County.  Should the response include
an order designating issues, proof of the date the district attorney's office was served with the habeas
applications shall also be submitted with the response.  This application for leave to file a writ of
mandamus shall be held in abeyance until the respondent has submitted the appropriate response. 
Such response shall be submitted within 30 days of the date of this order.
 

Filed: March 16, 2011
Do not publish